DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement between Group I and II, as set forth in the Office action mailed on 09/21/2020, has been reconsidered in view of the feature of   independent process claim 10 is antecedent basis to the product claim 3, see claim 10; line 4 “the vehicle interior component according to claim 3”. Therefore the restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the claims in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the second surface of the vehicle interior component and the first surface of the vehicle interior component" in line 17-18 and Claim 10 recites the limitation “the through hole of the vehicle interior component” in line 7-8.  There is insufficient antecedent basis for these limitations in the claims. 		Note, the second surface, the first surface and the through hole are antecedent basis to “a body” in claim 1.
Claim 1; line 4-5 recited “wherein the body includes a first surface opposed to the vehicle body panel and a second surface opposite from the first surface”, also Claim 1; line 17-18 recited “the second surface of the vehicle interior component than the first surface of the vehicle interior component” and Claim 10; line 4-6 recited “a first surface side of the vehicle interior component to a second surface side of the vehicle interior component”, whereas specification; [0029] recited that “the ceiling interior component 40 includes a body 41 and a temporary wire holder 50”. Therefore by comparing the claim language with specification, it is unclear and contradictory that the body and the vehicle interior component is the same feature or the vehicle interior component is a part of that body or vice versa.		
	Claim 1; line 1-2 also recited the features interior wall of a vehicle and vehicle body panel. Whereas from specification; [0019], [0029] and Fig. 1, it is clear that a 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 The following is a statement of reasons for the indication of allowable subject matter: regarding independent claims 1 and 10, the closet prior arts (JP2015-020472, US5465200) taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. 
The prior art fails to teach a combination of limitations of “the wire holder comprising: a base section extending from a first section of a hole edge of the through hole toward an inner side of the through hole and having resilience; a free end section including an end surface opposed to a second section of the hole edge; and a middle section between the base section and the free end section, 


Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, such as JP 2008-302862 discloses an indoor lighting system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729